Citation Nr: 1750688	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-11 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include a medial meniscus tear and chondromalacia patellae.

2.  Entitlement to service connection for a left knee disability, to include a medial meniscus tear and chondromalacia patellae.


REPRESENTATION

The Veteran represented by:  Carl R. Williams, Agent


WITNESS AT HEARING ON APPEAL

The Veteran and his daughter



ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty with from January 1967 to May 1967.  Thereafter, he was released to complete the remainder of his service obligation to the Arkansas Army National Guard (ARNG).  He served in the ARNG until February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2012, the Veteran testified before the undersigned Veterans' Law Judge at a travel Board hearing; a transcript has been associated with the claims file.

In July 2014, the Board issued a decision denying the Veteran's service connection claims for a right and left knee disabilities.  The Veteran appealed that decision to the United States Court of Appeals for Veterans' Claims (Court).  By a May 2016 Order, the Court, pursuant to a Joint Motion for Remand (JMR), vacated the Board's July 2014 decision and remanded the matter for further action consistent with the JMR.

In October 2016, the Board remanded this matter for further evidentiary development prior to the adjudication of the claims. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.



REMAND

Preliminarily, the Board notes the Veteran has potentially three different types of service for consideration; active duty service, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA).  From his DD Form 214, it is clear he had a period of active duty from January 1967 to May 1967 for basic training following enlistment with the ARNG.  Thereafter, he was released to the ARNG to complete the remainder of his five year and five month service obligation.  However, he did not complete the full service obligation because he was physically disqualified from service in February 1968.  See DD Form 214; March 1968 DD Form 44.  Consequently, for the period between January 1967 to May 1967 veteran status has been established, but not for the period between May 1967 and February 1968, which will be addressed further below.

As mentioned above, the Board remanded this matter in October 2016.  See October 2016 Board Decision.  In accordance with the Board's remand directives, the RO obtained additional service personnel records.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order).  Unfortunately, it is unclear whether all available records from the ARNG were requested or received.  

Notably, there is no information of record indicating what type of service, ACDUTRA or INACDUTRA, if any, the Veteran had between May 1967 and February 1968.  See Venturella v. Gober, 10 Vet. App. 340, 343 (1997) (holding that only service department records can establish if and when a service member served on active duty, ACDUTRA, or INACDUTRA).  In an October 2014 letter the Veteran relayed that following basic training he continued to drill each month as well as attended a two week training in the summer of 1967.  Thus, clarification of the type of service he had between May 1967 and February 1968 is necessary as there is a distinction between the applicable adjudicative framework for a claim based on a period of active duty service versus one based on a period of ACDUTRA or INACDUTRA.  
More specifically, a veteran who serves on active duty is presumed to have been in sound condition when "examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment."  38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. § 3.304(b) (2017).  Pursuant to 38 C.F.R. § 3.304(b), only those conditions recorded in examination reports can be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304 (b).

Here, the Veteran's enlistment examination is silent as to any right or left knee issues.  See September 1966 Report of Medical Examination.  Therefore, no pre-existing knee condition was sufficiently noted at that time he was examined, accepted, and enrolled for service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304(b).  

Ordinarily, in such cases, the presumption of soundness would be applicable and a pre-existing injury or disease would be presumed to have been aggravated during service if it underwent an increase in disability beyond its natural progression.  
38 U.S.C.A. § 1153 (West 2014); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  However, the presumption of soundness may be rebutted if there is clear and unmistakable evidence demonstrating the injury or disease existed prior to service and that it was not aggravated by such service.  38 C.F.R. § 3.304(b).

In this instance, the Board finds there is clear and unmistakable evidence the Veteran had pre-existing right and left knee conditions prior to his period of active duty service.  See July 2014 Board Decision; October 2016 Board Decision.  First, in a January 4, 1967 Statement of Physical Condition, he expressly noted having had "weak knees," but certified that he "consider[ed] [himself] sound and well and physically able to perform military duty."  A January 9, 1967 Chronological Record of Medical Care recorded his report of a "rupture" in his right knee in November 1966.  Also among his service treatment records is a January 1967 Radiographic Report, which documented his report of an old knee injury with recurrent pain and weakness.  Furthermore, during the October 2012 travel Board hearing, he confirmed he had bilateral weakness in his knees before entering service.   See October 2012 Board Hearing Transcript at 3.  

A January 1968 letter from Dr. T.P.C. confirms he was treated for a bilateral knee condition in February 1966, well before his enlistment.  See January 1968 Orthopaedic Clinic Letter from Dr. T.P.C.  According to the letter, in February 1966 Dr. T.P.C.'s initial impression was a probable incomplete tear of the medial menisci of both knees.  Dr. T.P.C. indicated subsequently he was also diagnosed him with chondromalacia patellae, but did not supply the date the diagnosis was made or clarify whether the diagnosis pertained to both knees.  

Finally, in a March 1997 O. Orthopaedic and Sports Medicine Clinic Treatment Note Dr. B.R.M. noted he had an ossicle in his patellar tendon, which was secondary to an old Osgood-Schlatter's.  March 1997 O. Orthopaedic and Sports Medicine Clinic Treatment Note; see also MEDLINEPLUS, https://medlineplus.gov/ency/article/001258.htm (last visited October 28, 2017) (defining "Osgood-Schlatter disease" as a painful swelling of the bump of anterior tibial tubercle thought to be caused by small injuries to the knee area from overuse before the knee is finished growing; common in adolescents who play sports and more so in boys than girls). 

Given the above, with respect to the Veteran's period of active duty service, the pivotal question is whether there is clear and unmistakable evidence demonstrating the pre-existing knee conditions were not aggravated by such service.  However, in order to answer that question, the Board must first determine whether there was any aggravation at all, permanent or otherwise.

In that respect, the Board acknowledges there is a December 2016 Treatment Note from Dr. C.D. of record in which Dr. C.D. opined the Veteran's period of active duty service more likely than not resulted in his increased chronic bilateral knee pain.  However, the Board finds Dr. C.D.'s opinion is inadequate because it does not address whether an underlying condition, other than pain, was worsened.  Instead, it simply suggested the occurrence of a symptom in service.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that the mere occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom., Sanchez -Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) (holding that pain alone is not a disability).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition is worsened.  See Hunt, supra.

The only other references to knee trouble in service is the January 1967 Chronological Record of Medical Care, which noted the Veteran's report of suffering from a "rupture" of his right knee in November 1966 and that since that time his right knee has given him trouble.  However, the treatment provider at that time found no objective physical findings upon examination.  The subsequent January 1967 Radiographic Report revealed no abnormalities of the right knee, despite the his report of recurrent pain and weakness.  Of note, there appear to be no reference to any left knee issues during active duty service. 

In furtherance of these claims, the Veteran was first afforded a VA examination in September 2011.  See September 2011 VA Examination Report.  However, the May 2016 Order by the Court vacated the Board's July 2014 decision pursuant to the JMR, which was based in part on a finding that the September 2011 VA Examination Report was inadequate because it did not address the issue of aggravation with respect to his claimed left knee condition. 

In accordance with the May 2016 Order, the Board remanded this matter for in October 2016, in part, to obtain another VA examination.  See October 2016 Board Decision.  The Board directed the VA examiner to answer whether it was at least as likely as not the Veteran's pre-existing bilateral knee disability underwent a permanent increase in severity beyond its natural progression during his period of active duty service from January 1967 to May 1967.  Pursuant to the Board's remand directives an addendum medical opinion was obtained in April 2017.  See April 2017 VA Addendum Medical Opinion.  

A review of the April 2017 VA Addendum Medical Opinion reveals it is also inadequate and did not comply with the Board's October 2016 remand directives.  See Stegall, supra; D'Aries, supra.  Namely, for both knee conditions, the VA examiner opined it was "less likely as not related to his service" and proceeded to provide supporting rationale consistent with a service connection claim for a disability incurred in service.  As these claims are service connection claims for a disability aggravated by service, a remand is necessary in order to obtain an VA addendum opinion bearing on this issue.

On the other hand, the adjudicative framework is different when the claim is based on a period of ACDUTRA or INACDUTRA.  38 C.F.R. § 3.6 (a), (c), (d) (2017).

If the Board receives the requisite service department records confirming the dates and type of ARNG service the Veteran had between May 1967 and February 1968, then the Board may consider whether service connection based on aggravation during a period of ACDUTRA and INACDUTRA can be substantiated.  

For a service connection claim based on aggravation of a pre-existing condition a period of ACDUTRA or INACDUTRA, a veteran must first demonstrate veteran status.  Again, first and foremost, without verification of his periods of ACDUTRA and/or INACDUTRA veteran status cannot be established.  See Venturella, supra.  Additionally, in order to achieve veteran status for a period of ACDUTRA, he must show that he suffered "from a disease or injury incurred or aggravated in line of duty."  See 38 U.S.C.A. § 101(24)(B) (West 2014); 38 C.F.R. § 3.6(a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).  For a period of INACDUTRA, he must show that he suffered "from an injury incurred or aggravated in line of duty."  See 38 U.S.C.A. § 101(24)(C) (West 2014); 38 C.F.R. § 3.6(a); Donnellan, supra.  

Necessarily, the Veteran must establish a disability eligible for service connection.  In doing so, generally, he cannot avail himself of the presumptive regulations that would ordinarily apply to a period of active duty service, even if he has a prior period of active duty.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); cf. Hill v. McDonald, 28 Vet. App. 243, 254-55 (2016) (holding that even without an entrance examination prior to entering a period of ACDUTRA, if veteran status has been previously established for a particular period of ACDUTRA by virtue of another service-connected disability, then the presumption of aggravation under 
38 U.S.C.A. § 1153 is applicable).  An exception is made when a veteran received an entrance examination prior to entering the period of ACDUTRA in question.  In such cases, if the pre-existing condition is not noted, then the presumption of soundness is applicable.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  

Thus, while the presumption of aggravation pursuant to 38 U.S.C.A. § 1153 remains inapplicable, the Veteran may be entitled to the presumption of soundness for any period of ACDUTRA he had between May 1967 and February 1968.  
38 U.S.C.A. §§ 1111, 1137, 1153; 38 C.F.R. §§ 3.304(b), 3.306; see also Smith, 24 Vet. App. at 48.  

Regardless, the initial burden remains on the Veteran to establish veteran status by showing for each claimed condition that it worsened during a period of ACDUTRA or INACDUTRA and that the worsening was caused by the same.  See Smith, supra.  If he is able to demonstrate both and the presumption of soundness attaches, then the VA would be required to show by clear and unmistakable evidence that it was not aggravated by such service.  If he is able to demonstrate both, but the presumption of soundness does not attach, then the evidence must demonstrate that it is more likely than not each claimed condition was aggravated by such service. 

To that end, the Board notes the Veteran has submitted a March 1968 DD Form 44, which shows he was discharged from ARNG service in February 1968 as a result of physical disqualification.  The DD Form 44 expressly noted the physical disqualification was based on the diagnosis of chondromalacia patellae by Dr. T.P.C.  

The Veteran asserts the physical qualification in it of itself establishes a worsening during a period of ACDUTRA or INACDUTRA.  However, the Board notes the DD Form 44 simply refers to a diagnosis by Dr. T.P.C. without any indication of an in service worsening.  Similarly, a review of the January 1968 letter from Dr. T.P.C. does not explicitly reference an worsening in service.  Rather, Dr. T.P.C. opined that he would have considerable difficulty with the "activity usually conceived of in the ordinary military service" as a result of his diagnoses.  While Dr. T.P.C. expressed the belief that he would eventually develop osteoarthritis of both knees and will require surgical intervention, Dr. T.P.C. did not address whether this was the natural progression of the diagnosed knee conditions or whether it was attributable to any period of his ARNG service.  Even though Dr. T.P.C. indicated he was subsequently with chondromalacia patellae, but did not indicate when this diagnosis was made or clarify whether the diagnosis pertained to both knees.  As a result, it is unclear whether his pre-existing knee conditions were aggravated in service, permanently or otherwise. 

Even though a claim for aggravation of a pre-existing injury based upon a period of ACDUTRA or INACDUTRA places the burden on the Veteran, it does not abrogate the VA's duty to assist him in the development of his claim.  See 
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  Moreover, as the VA has already undertaken to provide him with a VA examination bearing on this issue the Board must ensure an adequate one is provided if verification of his periods of ACDUTRA or INACDUTRA is received.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1. Obtain, to the extent possible, verification of all the Veteran's periods (specific dates) of ACDUTRA and INACDUTRA between May 1967 and February 1968 during his service with the Arkansas ARNG from the appropriate agency.

2. Obtain an addendum VA medical opinion from an appropriate medical professional regarding the Veteran's claimed right and left knee disabilities.  The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.

After reviewing the complete record, the examiner should:

a. With respect to each knee, opine as to whether the evidence of record clearly and unmistakably shows that his pre-existing knee condition was not aggravated (permanently beyond its natural progression) during his active duty service from January 1967 to May 1967 and explain why.

b. If either of his knee conditions or both was clearly and unmistakably not aggravated by his active duty service from January 1967 to May 1967 and only if verification of his ACDUTRA and INACDUTRA service dates have been received, and:

i. If he was afforded an entrance examination prior to any relevant period of ACDUTRA, opine as to whether the evidence of record clearly and unmistakably shows that his pre-existing knee condition was not aggravated (permanently beyond its natural progression) during his the relevant period of ACDUTRA and explain why.

ii. If he was not afforded an entrance examination prior to any relevant period of ACDUTRA or if there is only a relevant period of INACDUTRA, opine as to whether it is more likely than not (50 percent probability or greater) that his pre-existing knee condition was aggravated (permanently beyond its natural progression) during any period of ACDUTRA and/or INACDUTRA and explain why.

c. In rendering an opinion, the examiner's attention is invited to the following:

i. The Veteran's lay statements contained in his July 2011 Veteran's Application for Compensation and/or Pension, the October 2012 Board Hearing Transcript, and his October 2014 letter that the general rigors of service, to include marching, running, wearing combat boots, standing at attention for prolonged periods, and his military occupational specialty as a truck driver aggravated his knee conditions. 

ii. The Veteran's report of his right knee giving him trouble since November 1966 in a January 1967 Chronological Record of Medical Care and report of recurrent pain and weakness in the January 1967 Radiographic Report.

iii. The December 2011 Buddy Statement from A.C. asserting the damage to the Veteran's knees was as a result of the physical demands and stress of training as well as entering and exiting transport vehicles.

iv. Dr. T.P.C.'s January 1968 letter noting probable incomplete tear of the medial menisci of both knees and chondromalacia patellae and stating the Veteran would have considerable difficulty with the "activity usually conceived of in the ordinary military service" as a result of knee conditions and that he would eventually develop osteoarthritis of both knees and will require surgical intervention.

v. The Veteran's March 1968 DD Form 44, noting he was physically disqualified from service due to chondromalacia patellae.

d. The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

e. The examiner is reminded that the phrase "clearly and unmistakably" means obvious or manifest.

f. The examiner is reminded that the phrase "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Once the first and second requests have been completed, to the extent possible, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last supplemental statement of the case.  Thereafter, he and his representative should be afforded a reasonable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).




